MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2017	ME	37	
Docket:	      Han-16-441	
Submitted	 	
  On	Briefs:	 February	23,	2017	
Decided:	     March	7,	2017	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         IN	RE	AUBREY	R.	
	
	
PER	CURIAM	

        [¶1]	 	 The	 parents	 of	 Aubrey	 R.	 appeal	 from	 a	 judgment	 of	 the	 District	

Court	 (Ellsworth,	 Roberts,	 J.)	 terminating	 their	 parental	 rights	 to	 Aubrey	

pursuant	 to	 22	M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)	 (2016).	 	 The	 mother	

argues	 that	 the	 court’s	 findings	 are	 insufficient	 to	 inform	 the	 parties	 of	 the	

basis	 for	 its	 determination	 of	 parental	 unfitness	 and	 to	 allow	 for	 meaningful	

appellate	 review.	 	 She	 further	 challenges	 the	 sufficiency	 of	 the	 evidence	 to	

support	the	court’s	findings	of	unfitness.1		We	affirm	the	judgment.			

        [¶2]	 	 As	 we	 have	 stated,	 we	 will	 not	 infer	 factual	 findings	 in	 a	

termination	 case.	 	 In	 re	 Amber	 B.,	 597	 A.2d	 937,	 938	 (Me.	 1991);	 see	 also	

M.R.	Civ.	 P.	 52(a)	 (“[I]n	 every	 action	 for	 termination	 of	 parental	 rights,	 the	

court	 shall	 make	 specific	 findings	 of	 fact	 and	 state	 its	 conclusions	 of	 law	

    1		In	contrast,	the	father	acknowledges	that	the	court’s	findings	are	“detailed	and	.	.	.	accurate.”		

The	father’s	only	argument	on	appeal—namely,	that	if	the	mother’s	parental	rights	are	restored,	his	
should	be	as	well—is	not	persuasive,	and	we	do	not	address	it	further.			
2	

thereon	 as	 required	 by	 22	M.R.S.	 §	 4055.”).	 	 Rather,	 the	 trial	 court’s	 findings	

must	 be	 sufficient	 to	 inform	 the	 parties	 of	 the	 basis	 for	 the	 termination	

decision	 and	 to	 allow	 for	 “meaningful	 review”	 on	 appeal.	 	 In	 re	 Amber	 B.,	

597	A.2d	at	938.	

       [¶3]		Here,	the	court	found	that	the	mother	is	unable	to	protect	the	child	

from	 jeopardy	 or	 take	 responsibility	 for	 the	 child	 in	 a	 reasonable	 time,	

because,	while	this	case	was	pending,	she	continued	to	associate	with	unsafe	

individuals—particularly	 the	 father—in	 violation	 of	 the	 court’s	 jeopardy	

order	 and	 the	 reunification	 plan.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(i)-(ii).		

These	findings	are	sufficient	to	inform	the	parties	of	the	basis	for	the	parental	

unfitness	determination	and	to	allow	for	our	review.		Compare	In	re	David	G.,	

659	A.2d	859,	862	(Me.	1995)	(stating	that	findings	were	sufficient	to	inform	

the	 parties	 of	 the	 basis	 for	 the	 decision	 even	 though	 they	 “could	 have	 been	

more	 explicit”),	 with	 In	 re	 Dylan	 B.,	 2001	 ME	 31,	 ¶	 4,	 766	A.2d	 577	 (stating	

that	 a	 termination	 order	 that	 did	 not	 include	 any	 findings	 of	 fact,	 but	 merely	

summarized	the	testimony,	was	insufficient	to	allow	for	appellate	review).	

       [¶4]	 	 The	 mother	 next	 challenges	 the	 sufficiency	 of	 the	 evidence	 to	

support	the	court’s	determination	that	she	is	unable	to	protect	the	child	from	

jeopardy	 in	 a	 reasonable	 time.	 	 Specifically,	 she	 argues	 that	 the	 Department	
                                                                                         3	

failed	 to	 present	 evidence	 that	 her	 continued	 contact	 with	 the	 father	 would	

result	in	“[s]erious	harm	or	[the]	threat	of	serious	harm”	to	the	child.		22	M.R.S.	

§	 4002(6)(A)	 (2016)	 (emphasis	 added)	 (defining	 “jeopardy”	 for	 purposes	 of	

the	 child	 protection	 statutes,	 including	 section	 4055(1)(B)(2)(b)(i));	 see	 also	

22	M.R.S.	§	4002(10)(B)	(2016)	(defining	“serious	harm”	to	include	“[s]erious	

mental	or	emotional	injury	or	impairment	which	now	or	in	the	future	is	likely	

to	be	evidenced	by	serious	mental,	behavioral	or	personality	disorder”).	

      [¶5]	 	 Notably,	 the	 mother	 does	 not	 appear	 to	 challenge	 the	 evidence	

supporting	 the	 separate	 basis	 of	 parental	 unfitness	 found	 by	 the	 court,	 that	

the	mother	was	unable	to	take	responsibility	for	the	child	and	will	not	be	able	

to	 do	 so	 in	 a	 reasonable	 time.	 	 The	 court’s	 determination	 of	 that	 type	 of	

unfitness	 was	 not	 erroneous,	 and	 we	 affirm	 the	 termination	 order	 based	 on	

that	 unchallenged	 finding.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2)(b);	 In	 re	 K.M.,	

2015	ME	 79,	 ¶	 9,	 118	A.3d	 812	 (“Where	 the	 court	 finds	 multiple	 bases	 for	

unfitness,	 we	 will	 affirm	 if	 any	 one	 of	 the	 alternative	 bases	 is	 supported	 by	

clear	and	convincing	evidence.”	(quotation	marks	omitted)).	

	     [¶6]	 	 Additionally,	 contrary	 to	 the	 mother’s	 contention,	 the	 court’s	

determination	 that	 the	 mother	 is	 also	 unable	 to	 protect	 the	 child	 from	

jeopardy	 was	 based	 on	 competent	 evidence,	 which	 demonstrated	 the	 threat	
4	

that	 the	 child	 would	 suffer	 serious	 mental	 and	 behavioral	 issues	 in	 the	

mother’s	care.		See	In	re	Jazmine	L.,	2004	ME	125,	¶	15,	861	A.2d	1277	(stating	

that	 “when	 the	 asserted	 parental	 deficit	 is	 alleged	 to	 cause	 emotional	

harm	.	.	.	the	Legislature	has	required	that	the	existence	of	the	emotional	harm	

or	threat	of	emotional	harm	be	of	sufficient	severity	that,	now	or	in	the	future,	

it	 is	 ‘likely	 to	 be	 evidenced	 by	 serious	 mental,	 behavioral	 or	 personality	

disorder’”	 (quoting	 22	 M.R.S.	 §	 4002(10)(B))).	 	 That	 evidence	 included	 the	

following:	

     • evidence	 from	 several	 witnesses	 that	 the	 father	 committed	 acts	 of	
       domestic	violence	against	the	mother	to	a	degree	that	would	jeopardize	
       the	child’s	safety;		
	
     • a	therapist’s	testimony	that	the	mother’s	inability	to	separate	from	the	
       father	 demonstrated	 that	 she	 could	 not	 “be	 counted	 on	 to	 protect	 [the	
       child]”	from	exposure	to	domestic	violence	and	drug	abuse,	and	that	if	
       the	mother	did	not	“turn	around	her	choice	of	men,”	the	child	would	be	
       in	 a	 “very	 unsafe	 environment”	 that	 could	 lead	 to	 future	 psychological	
       and	behavioral	problems	for	the	child;		
               	
     • a	clinical	psychologist’s	report	stating	that	the	mother	had	little	insight	
       into	 how	 her	 relationships	 with	 unsafe	 individuals	 might	 affect	 the	
       child;	
               	
     • the	guardian	ad	litem’s	report	stating	that	“the	risk	to	[the	child]	is	that	
       she	 will	 suffer	 the	 same	 developmental	 trauma	 [the	 mother]	 suffered	
       because	 [the	 mother]	 has	 not	 been	 able	 to	 address	 her	 own	 childhood	
       trauma”;		
	
     • the	 mother’s	 own	 testimony	 that	 she	 believes	 that	 the	 father	 is	 safe	
       around	the	child	when	he	is	not	drinking,	which,	as	the	court	properly	
                                                                                           5	

       found,	demonstrated	the	mother’s	failure	to	recognize	the	risk	that	the	
       father’s	chronic	substance	abuse	issues	pose	to	the	child;	and		
	
    • the	 mother’s	 testimony	 that	 she	 maintained	 contact	 with	 the	 father	
      throughout	these	proceedings	in	violation	of	the	court’s	jeopardy	order	
      and	 the	 Department’s	 reunification	 plan	 even	 though	 she	 knew	 that	
      losing	the	child	was	a	likely	consequence.	
      	
	     [¶7]		Based	on	this	and	other	evidence,	the	court	did	not	err	by	finding,	

by	 clear	 and	 convincing	 evidence,	 that	 the	 mother	 is	 unable	 to	 protect	 the	

child	 from	 jeopardy	 and	 will	 not	 be	 able	 to	 do	 so	 in	 a	 reasonable	 time.	 	 See	

In	re	 Cameron	 Z.,	 2016	 ME	 162,	 ¶¶	 14,	 17,	 ---	 A.3d	 ---	 (affirming	 a	 court’s	

finding	 of	 unfitness	 based,	 in	 part,	 on	 the	 mother’s	 unwillingness	 to	 end	 a	

relationship	with	the	father	who	himself	posed	a	risk	of	harm	to	the	children	

who	were	the	subject	of	the	termination	petition).		

       [¶8]	 	 Further,	 although	 not	 challenged	 by	 the	 mother	 on	 appeal,	 the	

court’s	finding	that	termination	is	in	the	child’s	best	interest	does	not	reflect	

any	error	or	abuse	of	discretion.		See	id.	¶	16;	22	M.R.S.	§	4055(1)(B)(2)(a).	

       The	entry	is:	

                     Judgment	affirmed.		
	
	      	      	      	      	      	
6	

	
Robert	Van	Horn,	Esq.,	Van	Horn	Law	Office,	Ellsworth,	for	appellant	mother	
	
Jeffrey	C.	Toothaker,	Esq.,	Ellsworth,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Ellsworth	District	Court	docket	number	PC-2014-28	
FOR	CLERK	REFERENCE	ONLY